Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
	Prior art of record does not teach the claimed stator assembly method comprising, inter alia, “opening a portion of the insulation on the one side in the radial direction by inserting a first guide jig into the insulation, which is disposed in the slot, along a center axis direction of the stator core, after disposing the insulation; and inserting the slot-housed portion into the slot via the opening by moving the coil and the first guide jig together toward the other side in the radial direction with respect to the stator core, after opening the portion of the insulation, wherein inserting the slot-housed portion includes inserting the slot-housed portion into the slot via the opening by moving the coil and the first guide jig together toward the other side in the radial direction with respect to the stator core against an urging force by pressing the slot-housed 
“opening a portion of the insulation on the one side in the radial direction by inserting a first guide jig into the insulation, which is disposed in the slot, along a center axis direction of the stator core, after the step of disposing the insulation; and inserting the slot-housed portion into the slot via the opening by moving the coil and the first guide jig together toward the other side in the radial direction with respect to the stator core, after opening the portion of the insulation, wherein opening the portion of the insulation includes opening a portion of the insulation on the one side in the radial direction by inserting a second guide jig, which is fixed in radial position, into the slot along the center axis direction at a radial position on the other side in the radial direction with respect to the first guide jig, and opening the portion of the insulation at a position of insertion of the first guide jig, and by inserting the first guide jig into the slot along the center axis direction after start of insertion of the second guide jig” (claim 9); or 
a stator assembly apparatus that assembles a stator comprising “an insulating member opener that includes a first guide jig configured to be movable along a center axis direction of the stator core and the radial direction of the stator core, and to open a portion of the insulation on the one side in the radial direction with the first guide jig inserted into the insulation, which is disposed in the slot, along the center axis direction; and a coil inserter that inserts the slot-housed portion into the slot via the opening by moving the coil and the first guide jig together toward the other side in the radial direction with respect to the stator core, wherein: the insulating member opener includes an urger that urges the first guide jig toward the one side in the radial direction; and the coil inserter includes a presser that presses the slot-housed portion against the first guide 
a stator assembly apparatus that assembles a stator comprising “an insulating member opener that includes a first guide jig configured to be movable along a center axis direction of the stator core and the radial direction of the stator core, and to open a portion of the insulation on the one side in the radial direction with the first guide jig inserted into the insulation, which is disposed in the slot, along the center axis direction; and a coil inserter that inserts the slot-housed portion into the slot via the opening by moving the coil and the first guide jig together toward the other side in the radial direction with respect to the stator core, wherein the insulating member opener includes a second guide jig configured to be movable along the center axis direction, fixed at a radial position on the other side in the radial direction with respect to the first guide jig, and inserted into the slot along the center axis direction” (claim 18). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/BURTON S MULLINS/Primary Examiner, Art Unit 2832